United States Securities and Exchange Commission Washington, D.C. 20549 Schedule 13D Under the Securities Exchange Act of 1934 (Amendment No. 2 )* OMB Number 3235-0145 RELIABILITY INC (Name of Issuer) Common Shares (Title of Class of Securities) (CUSIP Number) Jay Gottlieb 27 Misty Brook Lane New Fairfield, CT 06812 914-275-6290 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 19, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. x Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). The Reporting Person became a controlling person of the Issuer on or about April 19, 2009, the Issuer having filed a Schedule 14F April 9, 2009.The Reporting Person failed to file the associated Form 4 through administrative oversight of the Issuer's counsel.This Form 3 is being filed to bring current through today's date Reporting Person's responsibilities pursuant to Section 16 and 13(d) under the Securities Exchange Act of 1934. 1 CUSIP NO. 1 NAMES OF REPORTING PERSONS. I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) JAY GOTTLIEB 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(D) OR 2(E) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION US NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 4,886,588 Shares 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 4,886,588 Shares 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,886,588 Shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 32.55 % 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 2 Item 1. Security and Issuer Common Shares Reliability Inc. 410 Park Avenue- 15th Fl. New York, New York 91362 Item 2. Identity and Background a.
